Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2007 Commission File Number: 000-50332 PREMIERWEST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-1282171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 503 Airport Road  Suite 101 Medford, Oregon 97504 (Address of principal executive offices) (Zip Code) (541) 618-6003 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requ ire ments fo r the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in R ul e 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell comp an y (as d efined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] The number of shares outstanding of Registrant's common stock as of April 30, 2007 was 16,223,292. Form 10-Q Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 Part II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Securities Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in 000s) (UNAUDITED) ASSETS March 31, December 31, March 31, 2007 2006 2006 Cash and cash equivalents: Cash and due from banks $ 24,441 $ 36,497 $ 26,019 Federal funds sold - - 7,355 Total cash and cash equivalents 24,441 36,497 33,374 Interest-bearing deposits with Federal Home Loan Bank 12 7 9 Investments: Investment securities available-for-sale, at fair market value 246 263 4,275 Investment securities held-to-maturity, at amortized cost 6,464 7,055 8,739 Restricted equity securities 1,865 1,865 1,865 Total investments 8,575 9,183 14,879 Mortgage loans held-for-sale 814 993 140 Loans, net of allowance for loan losses and deferred loan fees 916,113 908,652 817,619 Loans, net 916,927 909,645 817,759 Premises and equipment, net of accumulated depreciation 37,540 34,102 32,446 Core deposit intangibles, net of accumulated amortization 1,887 2,010 2,381 Goodwill 20,414 20,414 20,414 Accrued interest and other assets 23,077 22,653 18,926 TOTAL ASSETS $ 1,032,873 $ 1,034,511 $ 940,188 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Demand $ 190,033 $ 199,462 $ 190,663 Interest-bearing demand and savings 398,844 407,559 344,901 Time 294,146 272,329 236,936 Total deposits 883,023 879,350 772,500 Federal funds purchased 3,030 6,835 5,182 Federal Home Loan Bank borrowings 982 6,141 31,621 Junior subordinated debentures 15,464 15,464 15,464 Accrued interest and other liabilities 10,670 10,462 9,252 Total liabilities 913,169 918,252 834,019 COMMITMENTS AND CONTINGENCIES (Note 7) SHAREHOLDERS' EQUITY Series A Preferred Stock, no par value, 1,000,000 shares authorized, 11,000 shares issued and outstanding 9,590 9,590 9,590 Common stock - no par value; 50,000,000 shares authorized; 16,217,860 shares issued and outstanding (16,216,481 shares at 12/31/06; 15,394,099 shares at 3/31/06) 86,065 85,906 73,414 Retained earnings 23,962 20,663 23,053 Accumulated other comprehensive income 87 100 112 Total shareholders' equity 119,704 116,259 106,169 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,032,873 $ 1,034,511 $ 940,188 See accompanying notes. 3 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in 000s, Except for Earnings per Share Data) (UNAUDITED) For the Three Months Ended March 31, March 31, 2007 2006 INTEREST AND DIVIDEND INCOME Interest and fees on loans $ 19,251 $ 16,555 Interest on investments: Taxable 3 26 Nontaxable 67 91 Interest on federal funds sold 37 28 Other interest and dividends 2 - Total interest and dividend income 19,360 16,700 INTEREST EXPENSE Deposits: Interest-bearing demand and savings 2,430 1,025 Time 3,232 1,973 Federal funds purchased 74 240 Federal Home Loan Bank advances 64 268 Junior subordinated debentures 218 218 Total interest expense 6,018 3,724 Net Interest Income 13,342 12,976 LOAN LOSS PROVISION 200 300 Net interest income after loan loss provision 13,142 12,676 NONINTEREST INCOME Service charges on deposits accounts 838 779 Mortgage banking fees 198 299 Investment brokerage and annuity fees 395 273 Other commissions and fees 420 365 Other noninterest income 159 118 Total noninterest income 2,010 1,834 NONINTEREST EXPENSE Salaries and employee benefits 5,867 5,743 Net occupancy and equipment 1,511 1,470 Communications 427 409 Professional fees 214 232 Advertising 205 296 Other 1,480 1,184 Total noninterest expense 9,704 9,334 INCOME BEFORE PROVISION FOR INCOME TAXES 5,448 5,176 PROVISION FOR INCOME TAXES 2,080 1,890 NET INCOME $ 3,368 $ 3,286 EARNINGS PER COMMON SHARE: BASIC $ 0.20 $ 0.20 DILUTED $ 0.19 $ 0.19 See accompanying notes. 4 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Dollars in 000s) (UNAUDITED) Accumulated Preferred Stock Common Stock Other Total Retained Comprehensive Shareholders' Comprehensive Shares Amount Shares Amount Earnings Income Equity Income BALANCE - JANUARY 1, 2006 11,000 $ 9,590 15,373,431 $ 73,234 $ 19,836 $ 124 $ 102,784 Comprehensive income: Net income - 3,286 - 3,286 $ 3,286 Other comprehensive income- Amortization of unrealized gains for investment securities transferred to held-to-maturity of $22 (net of taxes of $13) - (22 ) (22 ) (22 ) Unrealized losses on investment securities available-for-sale of $10 (net of taxes of $3) - 10 10 10 Comprehensive income $ 3,274 Preferred stock dividend declared - (69 ) - (69 ) Stock-based compensation expense - - - 40 - - 40 Stock options exercised - - 20,668 128 - - 128 Income tax benefit of stock options exercised - - - 12 - - 12 BALANCE - MARCH 31, 2006 11,000 $ 9,590 15,394,099 $ 73,414 $ 23,053 $ 112 $ 106,169 BALANCE - JANUARY 1, 2007 11,000 $ 9,590 16,216,481 $ 85,906 $ 20,663 $ 100 $ 116,259 Comprehensive income: Net income - 3,368 - 3,368 $ 3,368 Other comprehensive income- Amortization of unrealized gains for investment securities transferred to held-to-maturity of $13 (net of taxes of $8) - (13 ) (13 ) (13 ) Comprehensive income $ 3,355 Preferred stock dividend declared - (69 ) - (69 ) Stock-based compensation expense - - - 68 - - 68 Stock options exercised - - 1,379 13 - - 13 Income tax benefit of stock options exercised - - - 78 - - 78 BALANCE - MARCH 31, 2007 11,000 $ 9,590 16,217,860 $ 86,065 $ 23,962 $ 87 $ 119,704 See accompanying notes. 5 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in 000s) (UNAUDITED) For the Three Months Ended March 31, March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 3,368 $ 3,286 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 782 810 Loan loss provision 200 300 Deferred income taxes 35 (99 ) Amortization of premium on investment securities, net 3 15 Funding of loans held-for-sale (6,699 ) (4,091 ) Sale of loans held-for-sale 6,935 4,758 Gain on sale of loans held-for-sale (57 ) (40 ) Stock-based compensation expense 68 40 Excess tax benefit from stock options exercised (64 ) (11 ) Gain on sales of premises and equipment - (8 ) Write down of low income housing tax credit investment 79 - Changes in accrued interest receivable/payable and other assets/liabilities 349 1,252 Net cash from operating activities 4,999 6,212 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from calls. paydowns and maturities of investment securities available-for-sale 18 1,016 Proceeds from calls, paydowns and maturities of investment securities held-to-maturity 575 815 Increase in interest bearing deposits with Federal Home Loan Bank (5 ) - Purchase of low income housing tax credit investment (115 ) - Loan originations, net (7,406 ) (22,689 ) Purchase of premises and equipment, net (4,097 ) (2,536 ) Net cash from investing activities (11,030 ) (23,394 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits 3,673 4,081 Net (decrease) increase in Federal Home Loan Bank borrowings (5,159 ) 29,841 Net decrease in Federal Funds purchased (3,805 ) (11,248 ) Dividends paid on common stock (811 ) (769 ) Stock options exercised 13 128 Excess tax benefit from stock options exercised 64 11 Net cash from financing activities (6,025 ) 22,044 NET INCREASE IN CASH AND CASH EQUIVALENTS (12,056 ) 4,862 CASH AND CASH EQUIVALENTS - Beginning of the period 36,497 28,512 CASH AND CASH EQUIVALENTS - End of the period $ 24,441 $ 33,374 SUPPLEMENTAL DISCOSURE OF CASH FLOW INFORMATION Cash paid for interest $ 6,182 $ 3,386 Cash paid for taxes $ 425 $ 620 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Income tax benefit of stock options exercised $ 78 $ 12 Preferred stock dividend declared $ 69 $ 69 See accompanying notes. 6 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization - The accompanying consolidated financial statements include the accounts of PremierWest Bancorp and its wholly-owned subsidiary PremierWest Bank (collectively, PremierWest, the Company or the Bank). PremierWest Banks wholly-owned subsidiaries include PremierWest Investment Services, Inc., Premier Finance Company, and Blue Star Properties, Inc. The Bank conducts a general commercial banking business operating in Jackson, Josephine, Douglas, and Klamath counties of southern Oregon, Deschutes County in central Oregon and Siskiyou, Shasta, Tehama, Butte, Placer and Yolo counties of northern California. Its activities include the usual lending and deposit functions of a commercial bank including commercial, real estate, installment, and mortgage loans; checking, money market, savings and time deposit accounts; mortgage loan brokerage services; automated teller machines (ATMs); and safe deposit facilities. PremierWest Banks two principal operating subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc. provide financial services that compliment and support the traditional commercial banking operations of the Bank. Premier Finance Company is engaged in the business of consumer lending and operates from independent office locations or from within PremierWest Bank branch offices in the Banks major market areas as well as in Portland, Oregon. PremierWest Investment Services, Inc. functions under an arrangement with Linsco/Private Ledger, an independent broker/dealer. Operating throughout the Banks market area PremierWest Investment Services, Inc. offers brokerage services for financial and investment products including stocks, bonds, mutual funds and annuities. Basis of presentation  The consolidated financial statements include the accounts of PremierWest Bancorp and its wholly owned subsidiary. All significant intercompany accounts and transactions have been eliminated in consolidation. The interim consolidated financial statements are not audited, but include all adjustments that management considers necessary for a fair presentation of consolidated financial condition and results of operations for the interim periods presented. The balance sheet data as of December 31, 2006 was derived from audited financial statements and does not include all disclosures contained in the 2006 Annual Report to Shareholders. The interim consolidated financial statements should be read in conjunction with the Company's 2006 consolidated financial statements, including the notes thereto, included in the 2006 Annual Report to Shareholders as filed with the Securities and Exchange Commission under Form 10-K. The reader should keep in mind that the results of operations for the interim periods shown in the accompanying consolidated financial statements are not necessarily indicative of results for any future interim periods or the entire fiscal year. Method of accounting and use of estimates - The Company prepares its consolidated financial statements in conformity with accounting principles generally accepted in the United States of America and prevailing practices within the banking industry. The Company utilizes the accrual method of accounting, which recognizes income when earned and expenses when incurred. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Elements of our accounting policies are inherently subject to estimation techniques, valuation assumptions and other subjective assessments. In particular, management has identified certain policies that, due to the judgments, estimates and assumptions inherent in those policies, are critical to an understanding of our consolidated financial statements. These policies relate primarily to the determination of our allowance for loan losses and the valuation of goodwill and intangible assets. There are other complex accounting standards that require the Company to employ significant judgment in interpreting and applying certain of the principles prescribed by those standards. These judgments include the determination of whether a financial instrument or other contract meets the definition of a derivative and qualifies for accounting in accordance with Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities. These judgments also include significant estimates and assumptions necessary to determine the disclosure requirements of Statement of Financial Accounting Standards No. 123R, Share Based Payments. These policies and judgments, estimates and assumptions are described in greater detail in the Notes to the consolidated financial statements included in our 2006 Annual Report on Form 10-K. We believe that the judgments, estimates and assumptions used in the preparation of our consolidated financial statements are appropriate given the factual circumstances at the time. However, given the sensitivity of our consolidated financial statements to these critical accounting policies, the use of other judgments, estimates and assumptions could result in material differences in our results of operations or financial condition. Stock dividends  Share and per share data in the accompanying consolidated financial statements have been retroactively restated to reflect the 5% stock dividend paid on June 29, 2006. 7 NOTE 2  STOCK-BASED COMPENSATION At March 31, 2007, PremierWest Bancorp had one active equity incentive plan  the 2002 Stock Incentive Plan (2002 Plan) plan. The 2002 Plan was initially established May 2002 and approved by shareholders. The plan was subsequently amended and restated to allow for the issuance of restricted stock grants in addition to stock options. The amended and restated 2002 Plan was approved by shareholders in May 2005 and authorizes the issuance of up to 942,520 shares of stock, of which 355,881 shares were available for issuance at March 31, 2007. As of March 31, 2007, there were no restricted stock grants outstanding. The amended and restated 2002 Plan allows for stock options to be granted at an exercise price of not less than the fair market value of PremierWest Bancorp stock on the date of issuance, for a term not to exceed ten years. The Compensation Committee establishes the vesting schedule for each grant; historically the Committee has utilized graded vesting schedules over two or five year periods. Options granted during the first quarter of 2007 had graded vesting over a period of seven years. Upon exercise of stock options or issuance of restricted stock, it is the Companys policy to issue new shares of common stock. During the three month period ended March 31, 2007, stock option activity was as follows: Weighted Average Aggregate Number Weighted Average Remaining Intrinsic Value of Shares Exercise Price Contractual Term (in thousands) Stock options outstanding, 12/31/06 871,664 $ 8.35 Granted 4,500 $ 13.26 Exercised 1,377 $ 9.85 $ 16 Forfeited 19,117 $ 10.24 Stock options outstanding, 3/31/07 855,670 $ 8.33 5.59 $ 4,432 Stock options exercisable, 3/31/07 523,927 $ 6.74 4.20 $ 3,547 Effective January 1, 2006, PremierWest Bancorp adopted Financial Accounting Standards Board Statement No. 123 (revised 2004), Share-Based Payment (SFAS 123R). SFAS 123R requires companies to measure and recognize as compensation expense the grant date fair market value for all share-based awards. That portion of the grant date fair market value that is ultimately expected to vest is recognized as expense over the requisite service period, typically the vesting period, utilizing the straight-line attribution method. SFAS 123R requires companies to estimate the fair market value of stock-based payment awards on the date of grant using an option-pricing model. We use the Black-Scholes option-pricing model to value our stock options. The Black-Scholes model requires the use of assumptions regarding the historical volatility of our stock price, our expected dividend yield, the risk-free interest rate, and the weighted average expected life of the options. The following schedule reflects the weighted-average assumptions included in this model as it relates to the valuation of options granted for the three month periods ended March 31, 2007 and 2006: Three months ended March 31, 2007 2006 Risk-free interest rate 4.5 % 4.3 % Expected dividend 0.75 % 0.35 % Expected lives, in years 7.0 6.5 Expected volatility 28 % 27 % The weighted-average grant date fair value of options granted during the three-month period ending March 31, 2007 and 2006 was $4.84 and $5.14, respectively. Prior to the adoption of SFAS 123R, the Company presented all tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Consolidated Statements of Cash Flows. SFAS 123R requires that the cash flows from the tax benefits resulting from tax deductions in excess of the compensation expense recognized for stock options (excess tax benefits) be reported as financing cash flows. Excess tax benefits classified as financing cash inflows for the three months ended March 31, 2007 and 2006 were $64,000 and $11,000, respectively. We adopted SFAS 123R using the modified prospective transition method, which required adoption as of January 1, 2006, the first day of PremierWest Bancorps 2006 fiscal year. In accordance with the modified prospective method, the Companys consolidated financial statements for prior periods were not restated to reflect, and do not include, the impact of SFAS 123R. Stock-based compensation expense recognized under SFAS 123R was $68,000 for the quarter ended March 31, 2007 with a related tax benefit of $26,000; and $40,000 for the quarter ended March 31, 2006 with a related tax benefit of $14,600. At March 31, 2007, unrecognized stock-based compensation expense totaled $611,000 and will be expensed over a weighted average period of 1.9 years. 8 NOTE 3 - INVESTMENT SECURITIES Investment securities at March 31, 2007 and December 31, 2006 consisted of the following: (Dollars in 000's) 2007 Gross Gross Estimated Amortized unrealized unrealized fair cost gains losses value Available-for-sale: Mortgage-backed securities and collateralized mortgage obligations 246 2 (2 ) 246 Total $ 246 $ 2 $ (2 ) $ 246 Held-to-maturity: Obligations of states and political subdivisions $ 6,464 $ 5 $ (56 ) $ 6,413 Restricted equity securities $ 1,865 $ - $ - $ 1,865 2006 Gross Gross Estimated Amortized unrealized unrealized fair cost gains losses value Available-for-sale Mortgage-backed securities and collateralized mortgage obligations 264 2 (3 ) 263 Total $ 264 $ 2 $ (3 ) $ 263 Held-to-maturity: Obligations of states and political subdivisions $ 7,055 $ 6 $ (62 ) $ 6,999 Restricted equity securities $ 1,865 $ - $ - $ 1,865 During the third quarter of 2004, the Bank reclassified obligations of state and political subdivision securities from available-for-sale to held-to-maturity to more accurately reflect the purpose and intent in holding these securities for long-term pledging requirements. The unrealized holding gains at the time of transfer was $335,000, net of deferred taxes of $224,000, and is being amortized as an adjustment to yield. This is offset by the amortization of a similar amount recorded in shareholders equity within accumulated other comprehensive income from the date of transfer through the maturity date of each security transferred. All unrealized losses reflected above have been the result of changes in interest rates subsequent to the purchase of the securities. Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because the Bank has the ability and intent to hold these investments until a market price recovery is realized, or to maturity, the unrealized losses on these investments are not considered other-than-temporarily impaired. At March 31, 2007, investment securities with an estimated fair market value of $6.7 million were pledged to secure public deposits, certain nonpublic deposits, and borrowings. 9 NOTE 4  LOANS, NON-PERFORMING ASSETS AND ALLOWANCE FOR LOAN LOSSES Loans as of March 31, 2007 and December 31, 2006 consisted of the following: (Dollars in 000's) 2007 2006 Real estate-commercial $ 393,719 $ 387,986 Real estate-construction 254,417 259,254 Real estate-residential 16,841 17,513 Commercial 179,914 175,292 Agricultural 21,138 20,066 Consumer 55,368 53,542 Overdrafts 1,354 2,333 Other 6,853 6,701 Total loans 929,604 922,687 Less: deferred loan fees (1,953 ) (2,165 ) Less: allowance for loan losses (10,724 ) (10,877 ) Loans, net $ 916,927 $ 909,645 Transactions in the allowance for loan losses for the three months ended March 31, 2007 and March 31, 2006 were as follows: (Dollars in 000's) 2007 2006 BALANCE, beginning of the period $ 10,877 $ 10,341 Balance sheet reclassification (255 ) - Loans charged-off (161 ) (46 ) Loan recoveries 63 46 Loan loss provision 200 300 BALANCE, end of the period $ 10,724 $ 10,641 The following table summarizes non-performing assets as of March 31, 2007 and December 31, 2006: (Dollars in 000's) 2007 2006 Loans on non-accrual status $ 2,248 $ 1,430 Loans past due greater than 90 days but not on non-accrual status 69 24 Total non-performing loans 2,317 1,454 Other real estate owned - - Total non-performing assets $ 2,317 $ 1,454 Percentage of non-performing loans to total loans 0.25 % 0.16 % Percentage of non-performing assets to total assets 0.22 % 0.14 % 10 NOTE 5 - LINE OF CREDIT AND OTHER BORROWINGS The Bank had outstanding borrowings with the Federal Home Loan Bank (FHLB) totaling $1.0 million and $6.1 million as of March 31, 2007 and December 31, 2006, respectively. In addition, as of March 31, 2007, the Bank had $22.6 million outstanding under letters of credit used to support its public funds pledging requirements. Letters of credit do not increase the Banks outstanding borrowings; however, they reduce the Banks borrowing availability. The Bank makes monthly principal and interest payments on long-term borrowings and monthly payments of interest only on short-term borrowings under the FHLBs Cash Management Advance (CMA) program. Of the total outstanding advances at March 31, 2007 and December 31, 2006, the Company had long-term borrowings of $982,000 and $1.1 million, respectively. Of the $982,000 outstanding at March 31, 2007, $903,000 will fully amortize to maturity in 2008; $32,000 will fully amortize to maturity in 2009; and $47,000 will fully amortize to maturity in 2014. Presently, monthly payments of $53,000 plus interest are being made against these long-term advances with a weighted average annual interest rate of 5.92% . The Bank also utilizes FHLBs Cash Management Advance program for short-term borrowing needs. Advances taken under this program mature in less than one year. As of March 31, 2007, the Company had no outstanding CMA advances; as of December 31, 2006, the company had 5.0 million in outstanding CMA advances. All outstanding borrowings with the FHLB are collateralized as provided for under the Advances, Security and Deposit Agreement between the Bank and the FHLB and include the Banks FHLB stock and any funds or investment securities held by the FHLB that are not otherwise pledged for the benefit of others. In addition, certain qualifying loans were pledged to support the Banks outstanding advances and provided for immediate available borrowing capacity, after subtracting existing borrowings and outstanding letters of credit, of approximately $16.3 million and $14.0 million as of March 31, 2007 and December 31, 2006, respectively. As an additional source of liquidity, the Bank maintains unsecured federal funds lines with multiple correspondent banks and a secured borrowing arrangement through the Federal Reserve Bank of San Francisco (FRB). Federal funds purchased generally mature within one to four days from the transaction date. As of March 31, 2007 the Company had $120.0 million in aggregate available borrowing capacity through correspondent banks and the Federal Reserve Bank's discount window. Outstanding balances under these commitments at March 31, 2007 and December 31, 2006 were $3.0 million and $6.8 million, respectively. NOTE 6  JUNIOR SUBORDINATED DEBENTURES On December 30, 2004, the Company established two wholly-owned statutory business trusts (PremierWest Statutory Trust I and II) that were formed to issue junior subordinated debentures and related common securities. The $15,464,000 of junior subordinated debentures issued by the Trusts requires quarterly interest-only payments. Common stock issued by the Trusts and held as an investment by the Company is recorded in other assets in the consolidated balance sheets. Following are the terms of the junior subordinated debentures as of March 31, 2007. Issued Maturity Redemption Trust Name Issue Date Amount Rate (1 ) (2) Date Date PremierWest Statutory December December December Trust I 2004 $ 7,732,000 5.65 % 2034 2009 PremierWest Statutory December March March Trust II 2004 $ 7,732,000 5.65 % 2035 2010 $ 15,464,000 (1) PremierWest Statutory Trust I bears interest at the fixed rate of 5.65% until December 2009 at which time it converts to the variable rate of LIBOR + 1.75%, adjusted quarterly, through the final maturity date in December 2034. (2) PremierWest Statutory Trust II bears interest at the fixed rate of 5.65% until March 2010 at which time it converts to the variable rate of LIBOR + 1.79%, adjusted quarterly, through the final maturity date in March 2035. 11 NOTE 7 - COMMITMENTS AND CONTINGENCIES The Company is a party to financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve various levels and elements of credit and interest rate risk in excess of the amount recognized in the accompanying consolidated financial statements. The contract or notional amounts of those instruments reflect the extent of involvement the Company has in particular classes of financial instruments. As of March 31, 2007, the Company had $159.7 million of commitments to extend credit to customers and $10.3 million of standby letters of credit. In the ordinary course of business, the Bank may become involved in various litigation arising from normal banking activities. In the opinion of management, the ultimate disposition of current actions will not have a material adverse effect on the Companys consolidated financial position or results of operations. NOTE 8 - EARNINGS PER SHARE The Company's basic earnings per common share is computed by dividing net income, less dividends declared on convertible preferred stock, by the weighted average number of common shares outstanding during the period, retroactively adjusted for all stock dividends paid and declared. The Company's diluted earnings per common share is computed by dividing net income by the weighted-average number of common shares outstanding plus dilutive common shares related to stock options, restricted stock grants and convertible preferred shares, retroactively adjusted for all stock dividends paid and declared. The following summarizes the weighted average shares outstanding for computation of basic and diluted shares for the three months ended March 31, 2007 and 2006. Three-months ended March 31: 2007 2006 Weighted average number of common shares: Average shares outstanding-basic 16,217,216 16,157,328 Average shares outstanding-diluted 17,652,464 17,692,106 12 NOTE 9 - RECENTLY ISSUED ACCOUNTING STANDARDS In February 2006, the FASB issued SFAS No. 155 (SFAS 155), Accounting for Certain Hybrid Financial Instruments which amends SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities and SFAS No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. SFAS 155 simplifies the accounting for certain derivatives embedded in other financial instruments by allowing them to be accounted for as a whole if the holder elects to account for the whole instrument on a fair value basis. SFAS 155 also clarifies and amends certain other provisions of SFAS 133 and SFAS 140. SFAS 155 is effective for all financial instruments acquired, issued or subject to a re-measurement event occurring in fiscal years beginning after September 15, 2006. The adoption of SFAS 155 did not have a material impact on the consolidated financial statements. In March 2006, the FASB issued SFAS No. 156 (SFAS 156), Accounting for Servicing of Financial Assets which amends SFAS No. 140. SFAS 156 requires that all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable. The statement permits, but does not require, the subsequent measurement of servicing assets and servicing liabilities at fair value. SFAS 156 is effective for fiscal years beginning after September 15, 2006. The adoption of SFAS 156 did not have a material impact on the consolidated financial statements. In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 is an interpretation of FASB Statement No. 109, Accounting for Income Taxes, and seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. FIN 48 clarifies the accounting for income taxes by prescribing a minimum threshold a tax position is required to meet before being recognized in the financial statements. In addition, FIN 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods and requires expanded disclosure with respect to the uncertainty in income taxes. FIN 48 is effective as of the beginning of our 2007 fiscal year. The cumulative effect, if any, of applying FIN 48 is to be reported as an adjustment to the opening balance of retained earnings in the year of adoption. Adoption of this standard on January 1, 2007 did not have a material impact on the consolidated financial statements. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. In September 2006, the FASB issued SFAS No. 157 (SFAS 157), Fair Value Measurements. SFAS 157 clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability. Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. Management does not expect the adoption of SFAS 157 to have a material impact on the consolidated financial statements. In September 2006, the FASB issued SFAS No. 158 (SFAS 158), Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 132(R). SFAS 158 requires employers to recognize the underfunded or overfunded status of a defined benefit postretirement plan as an asset or liability in its statement of financial position and to recognize changes in the funded status in the year in which the changes occur through accumulated other comprehensive income. Additionally, SFAS 158 requires employers to measure the funded status of a plan as of the date of its year-end statement of financial position. The new reporting requirements and related new footnote disclosure rules of SFAS 158 are effective for fiscal years ending after December 15, 2006. The new measurement date requirement applies for fiscal years ending after December 15, 2008. The adoption of the disclosure requirements of this standard did not have a material impact on the consolidated financial statements. Management does not expect the adoption of the measurement requirements to have a material impact on the consolidated financial statements. In February 2007, the FASB issued SFAS No. 159 (SFAS 159), The Fair Value Option for Financial Assets and Financial Liabilities. This Statement permits entities to choose to measure financial instruments and certain other financial assets and financial liabilities at fair value. This Statement is effective for fiscal years beginning after November 15, 2007. Management does not expect the adoption of SFAS 159 to have a material impact on the consolidated financial statements. 13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS DISCLOSURE REGARDING FORWARD LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the "safe-harbor" provisions of Sections 21D and 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements are based on the beliefs of PremierWest Bancorps (the Company) management and on assumptions made by management on the basis of information currently available. Other than for statements of historical fact, all statements about our financial position and results of operations, business strategy and managements plans and objectives for future operations are forward-looking statements. When used in this report, the words "anticipate," "believe," "estimate," "expect," and "intend" and words or phrases of similar meaning, as they relate to the Company or management, are intended in part to help identify forward-looking statements. Examples of forward-looking statements include, but are not limited to statements that include projections or managements expectations for revenues, income or expenses, earnings per share, capital expenditures, dividends, capital structure and other financial items; statements of the plans and objectives of the Company, its management or its board of directors, including the introduction of new products or services, plans for expansion, acquisitions or future growth and estimates or predictions of actions by customers, vendors, competitors or regulatory authorities; statements about future economic performance; and statements of assumptions underlying other statements about the Company and its business. Although management believes that the expectations reflected in forward-looking statements are reasonable, we can make no assurance that such expectations will prove correct. Forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those indicated by the forward-looking statements. These risks and uncertainties include factors that might inhibit our ability to maintain or expand our market share or our net interest margins and factors that could limit or delay implementation of our marketing and growth strategies. Further, actual results may be affected by our ability to compete on price and other factors with other financial institutions; customer acceptance of new products and services; localized economic conditions and events that disproportionately affect our business; and general trends in the banking industry, interest rate economy and regulatory environment. In addition, we face various risks inherent in the banking industry relating to collectibility of loans and changes in interest rates. Other risks include those identified from time to time in our past and future filings with the Securities and Exchange Commission. Note that this list of risks is not exhaustive, and risks identified are applicable as of the date made and cannot be updated. OVERVIEW - The following includes managements discussion of the financial condition and results of operations for PremierWest Bancorp and its wholly owned subsidiary, PremierWest Bank including the Banks wholly owned subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc., for the first quarter ending March 31, 2007. This discussion should be read in conjunction with the consolidated financial statements and accompanying notes contained in this report as well as the Companys Form 10-K for the year ended December 31, 2006. For discussion purposes, management has made comparisons, as it deems appropriate, to prior periods including the first quarter ending March 31, 2006 and the quarter and fiscal year periods ended December 31, 2006. HIGHLIGHTS - For the first quarter ending March 31, 2007, the Company earned $3.4 million ($0.19 per diluted share), an increase of 2.50% compared to earnings of $3.3 million ($0.19 per diluted share) for the same period ended March 31, 2006. Annualized return on average shareholders equity was 11.53%, and return on average assets was 1.35% for the quarter ended March 31, 2007 as compared to an annualized return on average shareholders equity and return on average assets of 12.69% and 1.44%, respectively, for the quarter ended March 31, 2006. At March 31, 2007 and December 31, 2006, gross loans (loans net of deferred loan fees but before deducting the allowance for loan losses), totaled $927.7 and $920.5 million, respectively, an increase of $7.2 million or .78% since year end (3.13% annualized growth rate). Deposits totaled $883.0 million at March 31, 2007 compared to $879.4 million at December 31, 2006, a .42% increase since year-end (1.67% annualized growth rate). Total gross loans and total deposits at March 31, 2007 and December 31, 2006 included a $20.0 million temporary increase made on the last business day for each quarter resulting from one commercial customer borrowing $20.0 million against their line of credit and depositing the funds in a money market checking account. The transaction was subsequently reversed on the first business day of the following quarter resulting in a neutralizing $20.0 million decline in gross loans and total deposits. After eliminating this $20.0 million temporary increase in loans and deposits, gross loans and total deposits increased 9.57% and 11.72% respectively, when compared to the first quarter ended March 31, 2006. PremierWests earnings growth for the first quarter of 2007, in comparison to the same period a year ago, resulted principally from the Banks loan growth and modestly higher short-term interest rates. The Prime rate index increased 50 basis points over the one year period ending March 31, 2007 compared to a total of 200 basis points during the comparable period ending March 31, 2006. Our growth in interest income was offset by faster increases in our interest expense. With the overall interest rate environment stabilizing relative to the previous year of steady quarter over quarter increases, the result has been that re-pricing on the asset side of our balance sheet from variable rate loans and new loan production has slowed whereas the re-pricing of our liabilities, especially certificates of deposit with maturities that lag behind the movements of the rate environment, have accelerated. As a result, our net interest margin, the key component of our profitability, has compressed. Despite a growing loan portfolio, the growth in our net interest income has slowed. While the competitive environment for attracting deposits is keen, PremierWest has been successful over the past twelve months in growing its core deposits without utilizing brokered deposits. Further, the Banks loan to deposit ratio, although remaining in excess of 100%, declined to 103.8% at March 31, 2007, compared to 105.9% at March 31, 2006. The Bank continues to 14 implement relationship oriented strategies for attracting core deposits in order to reduce our reliance on higher costing short-term borrowings and maximize interest rate margins within the constraints of our highly competitive marketplace. Managements broader business plan and growth strategy continues to be driven by de novo branching and/or acquisition opportunities aimed at building the dominant community banking franchise within the Companys geographical footprint, presently comprising southern and central Oregon and northern California. PremierWest has experienced solid loan demand from all of its major market areas. The Banks year over year loan growth, excellent credit quality and a stronger pipeline of new loan production compared to a year ago, is in line with Managements growth expectations at March 31, 2007. FINANCIAL HIGHLIGHTS The following table presents information regarding yields on interest-earning assets, rates paid on interest-bearing liabilities, net interest spreads, net yields on average interest-earning assets, returns on average assets and returns on average equity for the periods indicated. (Dollars in 000's) Increase Analysis for the three-month period ended March 31: 2007 2006 (Decrease) %Change Average fed funds sold and investments $ 11,772 $ 17,549 $ (5,777 ) -32.92 % Average gross loans 904,650 819,398 85,252 10.40 % Average interest-earning assets 916,422 836,947 79,475 9.50 % Average interest-bearing liabilities 696,262 619,261 77,001 12.43 % Average total assets 1,014,884 928,270 86,614 9.33 % Average equity 118,424 105,046 13,378 12.74 % Average yield earned (1) 8.60 % 8.13 % 0.47 5.78 % Average rate paid 3.51 % 2.44 % 1.07 43.85 % Net interest spread 5.09 % 5.69 % (0.60 ) -10.54 % Net interest income to average interest-earning assets (net interest margin) (1) 5.94 % 6.33 % (0.39 ) -6.16 % Annualized return on average assets 1.35 % 1.44 % (0.09 ) -6.25 % Annualized return on average equity 11.53 % 12.69 % (1.16 ) -9.14 % Efficiency ratio (2) 63.21 % 63.02 % 0.19 0.30 % Notes: (1) Tax equivalent (2) Noninterest expense divided by net interest income plus noninterest income 15 RESULTS OF OPERATIONS NET INTEREST INCOME  Net interest income, our primary source of revenue, is the difference between the interest income generated from our earning assets (loans and investments) and the interest expense paid on our interest-bearing liabilities (interest-bearing deposits and borrowed funds). Our net interest income is impacted by variables such as the volume and mix of our earning assets; the volume and mix of both our interest-bearing and non interest-bearing liabilities; the quality of our loan portfolio; and the general movement in the market rates of interest. During the first quarter of 2007, our interest income increased $2.7 million while our interest expense increased $2.3 million resulting in our net interest income increasing $366,000 (2.8%) for the first quarter of 2007 compared to the same period a year ago. The increases in our interest income, interest expense and the resulting net interest income for the first quarter period ending March 31, 2007, compared to the same period in 2006, resulted from the combination of higher levels of both our earning assets and interest-bearing liabilities, and slightly higher, though relatively stabilized short-term interest rates. A key measurement of profitability is our net interest margin (net interest income divided by average interest-earning assets), which represents the relative stability in net interest income over time. Since the end of the first quarter a year ago, two movements of 25 basis points by the Federal Reserve Bank have resulted in an equal rise in the prime rate of interest, the leading short-term rate index, by a total of 50 basis points  both increases occurring during the second quarter of 2006. The Federal Reserve Bank made no changes over the nine month period ending March 31, 2007. As interest rates have stabilized, re-pricing on the asset side of our balance sheet from variable rate loans and new loan production has slowed whereas the re-pricing of our liabilities, especially maturing certificates of deposit, that lag behind the movements of the rate environment, have increased. Accordingly, our net interest margin, the key component of our profitability, has compressed and despite a growing loan portfolio, the growth in our net interest income has slowed. For the quarter ending March 31,2007, our tax equivalent net interest margin was 5.94%, a 39 basis point decrease over the same period a year ago and a 16 basis point decrease compared to the fourth quarter of 2006. Our cost of average interest bearing deposits increased from 2.44% during the first quarter of 2006 to 3.51% for the first quarter of 2007. Compared to the first quarter of 2006, when our net interest margin was 6.33%, our net interest margin for the four successive quarters since March 31, 2006, was 6.34%, 6.27%, 6.10% and 5.94%, respectively. LOAN LOSS PROVISION  Charges made to the provision for loan losses were $200,000 and $300,000 for the three-month periods ended March 31, 2007 and March 31, 2006, respectively. The Company had net charge offs of $98,000 during the first quarter of 2007 compared to no losses or recoveries for the corresponding period in 2006. Additionally, during the first quarter of 2007, a reduction in the allowance for loan losses of $255,000 occurred resulting from a one-time balance sheet reclassification. This reclassification of $255,000 represented the off-balance sheet credit exposure associated with unfunded commitments to lend and letters of credit. In accordance with Financial Accounting Standard No. 5, the reserve for off-balance sheet credit exposure should be classified as an other liability. Previous to this reclassification, the Bank included a reserve for off-balance sheet credit exposure as a part of the allowance for loan losses. Management believes that, as of March 31, 2007, the balance in the allowance for loan losses was reasonable and appropriate to support inherent probable losses. NONINTEREST INCOME  Noninterest income represents service charges, fees, commissions and other income derived principally from general banking services, residential mortgage brokerage activity, sales of investment and insurance products, and gains from the sale of other assets. Total noninterest income increased approximately $176,000, or 9.6%, for the first three months as compared to the corresponding period in 2006. Growth in noninterest income during the first quarter of 2007 compared to same period in 2006 included increases of $59,000, or 7.57%, from account service charges, $122,000, or 44.69%, from investment services, $55,000, or 15.07% from other commission and fees and $41,000, or 34.75% from other sources of non-interest income. This was offset by a decrease in mortgage banking fees of $101,000, or 33.78%, resulting from lower volumes of residential mortgage originations. NONINTEREST EXPENSE - Noninterest expense increased approximately $370,000, or 3.96%, as compared to the corresponding period in 2006. On a consolidated basis, the increase resulted from a $124,000 increase in salaries and benefits expenses; a $41,000 increase in occupancy and equipment expenses; and a $205,000 net increase in other noninterest expenses. The increases in noninterest expenses are the result of our growth in general, including annual salary increases that begin in the first quarter of each year, and the increased expenses associated with opening three new de novo branches during fiscal year 2006. Management believes that the higher occupancy and personnel expenses incurred to enter new markets are strategic costs that will drive future earnings growth. EFFICIENCY RATIO - The Company's efficiency ratio was 63.21% during the first quarter of 2007 relatively unchanged compared to 63.02% for the first quarter of 2006. The ratio for the current quarter reflected a 466 basis point decline when compared to the 58.55% efficiency ratio achieved for the immediately preceding quarter ending December 31, 2006. The negative change compared to the immediately preceding quarter resulted from the 16 basis point decline in net interest margin and increased operating expenses from annual salary increases in general that occur in the first quarter and increases in staffing and occupancy costs associated with new offices opened in the latter part of the fourth quarter of 2006. Management continues to monitor organizational efficiency and believes that a ratio in the high 50% to low 60% range is a reasonable and sustainable target given the Banks strategies for both customer service and growth. 16 FINANCIAL CONDITION  During the first quarter, total assets decreased a nominal $1.6 million from $1.035 billion at December 31, 2006 to $1.033 billion at March 31, Net loans accounted for 88.77% of total assets at March 31, 2007 compared to 87.93% at December 31, 2006. As of March 31, 2007, the allowance for loan losses decreased to $10.7 million from $10.9 million at December 31, 2006. As mentioned previously, the decline was primarily caused by a $255,000 balance sheet reclassification. Absent this reclassification, the allowance for loan losses would have reflected an increase of $102,000. The Company's ratio of allowance for loan losses to total loans was 1.16% at March 31, 2007 as compared to 1.18% at December 31, 2006 and 1.28% at March 31, 2006. Non-performing assets (defined as loans on non-accrual status, loans 90 days or more past due and other real estate owned) either specifically reserved or adequately collateralized were $2.3 million, $1.5 million and $2.2 million at March 31, 2007, December 31, 2006 and March 31, 2006, respectively. Management believes the overall credit quality of our loan portfolio to be excellent. Further, the Bank maintains and adheres to disciplined underwriting standards and has a proven track record for managing credit risk as well as identifying and aggressively administering problem loans. Total deposits increased to $883.0 million at March 31, 2007, a $3.7 million or .42% (1.68% annualized) increase compared to $879.4 million as of December 31, 2006. Net loan volume continues to exceed our level of deposits though the ratio has improved since the first quarter of 2006. As of March 31, 2007, our loan-to-deposit ratio of 103.84% compared to a ratio of 103.45% as of December 31, 2006 and 105.87% as of March 31, 2006. Overall demand for loans has been steady and as anticipated, deposit growth, particularly in our newest market areas, has lagged behind loan production. Notwithstanding managements desire to maintain a loan-to-deposit ratio at or below 100%, as of March 31, 2007, the Banks deposit mix remained stable  consisting of 21.52% noninterest bearing demand, with core deposits, consisting of noninterest bearing demand, interest-bearing demand and regular savings deposits, representing 45.17%, and, time deposits comprising 33.31% of total deposits. The Bank has not utilized brokered time deposits as a part of its funding strategy. However, should liquidity and profitability considerations dictate the need to grow deposits more rapidly than may be generated through our traditional deposit gathering efforts, the Bank has flexibility in pricing time deposits more aggressively, and/or strategically utilizing brokered time deposits in order to attract higher cost funding. Management closely monitors the Banks liquidity needs and maintains the ability to borrow from the Federal Home Loan Bank of Seattle and other correspondent banks. For more information about liquidity refer to the Liquidity and Capital Resources section below. 17 The table below sets forth certain summary balance sheet information for March 31, 2007 and December 31, 2006: (Dollars in 000s) Increase (Decrease) March 31 December 31 2007 2006 3/31/07  12/31/06 (Dollars in 000's) ASSETS Securities available for sale 246 263 (17 ) -6.46 % Securities held to maturity 6,464 7,055 (591 ) -8.38 % Federal Home Loan Bank deposits and stock 1,600 1,595 5 0.31 % Loans, net 916,927 909,645 7,282 0.80 % Other assets (1) 107,636 115,953 (8,317 ) -7.17 % Total assets $ 1,032,873 $ 1,034,511 $ (1,638 ) -0.16 % LIABILITIES Noninterest-bearing deposits $ 190,033 $ 199,462 $ (9,429 ) -4.73 % Interest-bearing deposits 692,990 679,888 13,102 1.93 % Total deposits 883,023 879,350 3,673 0.42 % Other liabilities (2) 30,146 38,902 (8,756 ) -22.51 % Total liabilities 913,169 918,252 (5,083 ) -0.55 % SHAREHOLDERS EQUITY 119,704 116,259 3,445 2.96 % Total liabilities and share- holders equity $ 1,032,873 $ 1,034,511 $ (1,638 ) -0.16 % (1) Includes cash and due from banks, other equity investments, premises and equipment, goodwill, core deposit intangible, accrued interest receivable and bank-owned life insurance. (2) Includes borrowings, accrued interest payable and other liabilities. 18 LIQUIDITY AND CAPITAL RESOURCES LIQUIDITY  Liquidity enables the Company to fund loan commitments and meet customer withdrawals of deposits. The Company maintains its liquidity position through maintenance of cash resources, the stability of and growth in our core deposit base and through our ability to borrow funds from committed sources of credit. Overall, the Companys liquidity position remained relatively stable during the quarter ended March 31, 2007 as compared to the quarter ending December 31, 2006. The Banks loan and deposit volumes both reflected small increases of less than 1.0% as a result our loan-to-deposit ratio increased only slightly from 103.45% at December 31, 2006 to 103.84% at March 31, 2007. Liquidity in the form of excess cash and funds invested on a short-term basis as federal funds sold and interest-earning deposits with the FHLB decreased approximately $12.1 million while borrowed funds in the form of federal funds purchased and FHLB advances decreased $9.0 million. Investments securities either held-to-maturity or available-for-sale declined by $608,000 as a result of maturities that occurred. All of the Companys investment securities are pledged for collateralization of public funds on deposit and, therefore, are not available for purposes of liquidity. Historically our pledging requirements have been met through the use of our securities portfolio, although we are also able to use our borrowing capacity through the use of letters of credit to meet pledging requirements. As of March 31, 2007, in addition to the full use of our securities portfolio, the Bank was using letters of credit totaling $22.6 million to satisfy its pledging requirements. Management maintains contingency plans for addressing the Companys ongoing liquidity needs and presently believes the Banks stable core deposit base provides for flexibility and opportunity should management decide to attract deposits more aggressively by increasing the rate of interest offered on deposits  particularly certificates of deposit. In addition, the Bank has tested its ability to identify and sell loans to a participating bank in order to provide additional cash for liquidity purposes. Further, should loan demand outpace our ability to gather sufficient deposits or maintain adequate funding from other borrowings, the Company could slow its loan growth through various policy changes including increased pricing. The Company maintains a secured line-of-credit with the FHLB. As of March 31, 2007, the Bank had $982,000 of long-term borrowings and no short-term borrowings advanced from the FHLB, and had an immediate availability to borrow an additional $16.3 million under the Company's credit line. The Company also has unsecured federal funds credit lines for up to $120.0 million available from various correspondent banks. As of March 31, 2007, there were $3.0 million in balances outstanding against these federal funds credit lines leaving available credit of $117.0 million. At March 31, 2007, the Company had approximately $160.0 million in outstanding commitments to extend credit for newly approved loans and construction projects. Under the terms of construction project commitments, completion of specified project benchmarks must be certified before funds may be drawn. Additionally, we anticipate that a portion of these commitments will expire or terminate without funding. Management believes that the Company's available resources will be sufficient to fund these commitments in the normal course of business. CAPITAL RESOURCES - Federal regulators require the measurement of various capital ratios, including risk-based capital measurements. Risk-weighted ratios require an analysis that weights balance sheet and off-balance sheet items for their inherent risk. It requires minimum standards for risk-based capital by capital tier. As a minimum requirement, the total risk-based capital ratio should be at least 8.00%, the Tier 1 capital ratio should be at least 4.00%, and the leverage capital ratio should be at least 4.00% . At March 31, 2007, the Company's regulatory capital ratios were as follows: total risk-based capital ratio was 12.08%, Tier 1 capital ratio was 11.00%, and the leverage capital ratio was 11.32% . If the Company achieved only minimum regulatory capital levels, further growth could be restricted to the level attainable through generation and retention of net income or the Company may find it necessary to seek additional capital from outside sources. 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the risk of loss from adverse changes in market prices and rates. The Company's market risk arises principally from interest rate risk in its lending, deposit and borrowing activities. Management actively monitors and manages its interest rate risk exposure. Although the Company manages other risks, such as credit quality and liquidity risk, in the normal course of business, management considers interest rate risk to be a significant market risk, which could have the largest material effect on the Company's financial condition and results of operations. Other types of market risks, such as foreign currency exchange rate risk and commodity price risk, do not arise in the normal course of the Company's business activities. The Company did not experience a significant change in market risk at March 31, 2007 as compared to December 31, 2006. As stated in the annual report on Form 10-K for 2006, the Company attempts to monitor interest rate risk from the perspective of changes in the economic value of equity, also referred to as net portfolio value (NPV), and changes in net interest income. Changes to the NPV and net interest income are simulated using instant and permanent rate shocks of plus and minus 200 basis points, in increments of 50 basis points. It is the Companys policy to manage interest rate risk to maximize long-term profitability under the range of likely interest-rate scenarios. For additional information, refer to Managements Discussion and Analysis of Financial Condition and Results of Operations referenced in the Companys annual report on Form 10-K for the year ended December 31, 2006. 20 ITEM 4. CONTROLS AND PROCEDURES As of the end of the period covered by this report, the Company conducted an evaluation, under the supervision and with the participation of the principal executive officer and principal financial officer, of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the Exchange Act)). Based on this evaluation, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by the company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms. There was no change in our internal control over financial reporting during our most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS  From time to time, in the normal course of business, PremierWest may become party to various legal actions. Management is unaware of any existing legal actions against the Company or its subsidiaries that will have a materially adverse impact on our business, financial condition or results of operations. ITEM 1A. RISK FACTORS  There has been no material change in the risk factors disclosure as presented in the Companys 2006 Form 10-K for the fiscal year ended December 31, 2006. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS (a) [Not applicable.] (b) [Not applicable.] (c) [Not applicable.] ITEM 3. DEFAULTS UPON SENIOR SECURITIES (a) [Not applicable.] (b) [Not applicable.] ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS No matters were submitted to a vote of securities holders of PremierWest during the quarter ended March 31, 2007. ITEM 5. OTHER INFORMATION [None.] ITEM 6. EXHIBITS (a) Exhibits 31.1 Certification of Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(a) and Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer required by Rule 13a-14(a) or Rule 15d-14(a) and Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer required by Rule 13a-14(b) or Rule 15d-14(b) and Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. 32.2 Certification of Chief Financial Officer required by Rule 13a-14(b) or Rule 15d-14(b) and Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. 21 SIGNATURES: Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DATED: April 30, 2007 PREMIERWEST BANCORP /s/ John L. Anhorn John L. Anhorn, Chief Executive Officer /s/ Tom Anderson Tom Anderson, Executive Vice-President and Chief Financial Officer 22
